IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40830
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESSE WADE HALE,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:97-CR-42-3
                        --------------------
                           August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     The court-appointed counsel for Jesse Wade Hale has moved

for leave to withdraw and filed a motion and brief as required by

Anders v. California, 386 U.S. 738 (1967).    Hale has not filed a

response to the instant motion.   Our independent review of the

motion, brief, and record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.